10
11
12
13
14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

 

 

 

 

DISTRICT OF NEVADA
* kK OK
UNITED STATES OF AMERICA, Case No. 2:04-cr-00375-APG-GWEF
Plaintiff,
ORDER DENYING MOTION TO
V. REDUCE SENTENCE
CARLOS JAVIER LOPEZ, [ECF No. 194]
Defendant.
Defendant Carlos Lopez filed a motion to reduce his sentence under the First Step Act.

ECF No. 194. The parties agree that the Act gives me discretion to reduce Lopez’s sentence.
But the Government argues that Lopez’s history of misconduct while incarcerated strongly
suggests I should not grant him early release. ECF No. 197.!

Lopez has filed prior motions seeking a reduction in his sentence. In 2013, Judge Hunt
stayed the proceedings to give Lopez a year to demonstrate he could comply with prison rules
and not pose a risk to the public upon release. ECF No. 145. Eighteen months later, Lopez
renewed his motion (ECF No. 152), but Judge Hunt denied it based on Lopez’s “abysmal” prison
record. ECF No. 156 at 3-4. Judge Hunt noted that even while Lopez was supposed to be
proving his ability to comply with rules, he committed additional violations. Jd. Since then,
Lopez has continued to incur violations, including serious offenses of fighting and use of drugs
or alcohol. ECF No. 197 at 5.

Based on his various prior filings, and the explicit statements by Judge Hunt, Lopez is no
doubt aware that his custodial behavior would be scrutinized if he seeks early release. Yet Lopez
continues to violate the rules and engage in the most serious misconduct under the Bureau of

Prisons’ rules. /d. This strongly indicates he would have difficulty conforming to society’s rules

 

' No reply was filed.

 
U2

NY DD Nn £&

10
11
12
13
14
15
16
17
18
19
20
21
2
23

 

 

upon release and that he remains a danger to the public. I agree with Judge Hunt’s assessment in

2015 (ECF No. 156), and I see no change in Lopez’s behavior since then. | cannot justify early

termination of Lopez’s sentence.”

IT IS THEREFORE ORDERED that Lopez’s motion to reduce his sentence (ECF No.
194) is denied.
DATED this 29th day of July, 2019.

L—

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

? Federal Rule of Criminal Procedure 43(b)(4) does not require a hearing.

2

 
